Citation Nr: 9913251	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

3.  Entitlement to service connection for a sleep disturbance 
due to an undiagnosed illness.

4.  Entitlement to service connection for skin rashes due to 
an undiagnosed illness.

5.  Entitlement to service connection for chest pain due to 
an undiagnosed illness.

6.  Entitlement to service connection for congestion and 
cough due to an undiagnosed illness.

7.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

8.  Entitlement to service connection for shoulder pain due 
to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran has active duty from July 1980 to September 1992, 
with subsequent service with the National Guard.  His awards 
include the Saudi Arabia Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for memory loss, 
fatigue, a sleep disturbance, skin rashes, chest pain, 
congestion and cough, headaches, and shoulder pain, with all 
disabilities claimed as due to an undiagnosed illness.

The Board notes that in a letter from the veteran, received 
in December 1997, he raised the issues of entitlement to 
service connection for a fracture of the right hand, hallux 
ridiclus (foot disability), right foot injury, left eye 
injury and hypertension.  These claims were denied by the 
agency of original jurisdiction in October 1997, and are 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

3.  In an October 1995 unappealed decision, the RO denied 
entitlement to service connection for memory loss, fatigue, 
and skin rashes due to an undiagnosed illness. 

4.  Subsequent to the RO's denial of the veteran's claims for 
memory loss, fatigue, and skin rashes, due to an undiagnosed 
illness, regulations at 38 C.F.R. § 3.317 governing the 
adjudication of service connection for undiagnosed illness 
claims, became effective and now provide a new basis for 
establishing entitlement to service connection for memory 
loss, fatigue, and skin rashes.

5.  The claims file does not contain competent evidence 
showing that the veteran currently has a chronic disability 
involving memory loss, fatigue, a sleep disturbance, or 
headaches, or that the veteran has a disability involving the 
skin, chest, lungs, or shoulders that is related to his 
service.

6.  All of the veteran's current skin, lung, chest and 
shoulder symptoms have been attributed to known clinical 
diagnoses.


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision, which denied entitlement 
to service connection for memory loss, fatigue, and skin 
rashes as due to an undiagnosed illness, is final.  38 
U.S.C.A. § 7105(b), (c) (West 1991).

2.  The veteran's current claims for service connection for 
memory loss, fatigue, and skin rashes, due to an undiagnosed 
illness are separate and distinct claims from the ones denied 
in October 1995 on the basis of changed regulations, and the 
claims for memory loss, fatigue, and skin rashes as due to an 
undiagnosed illness are reopened.  38 C.F.R. § 3.103(a) 
(1998).

3.  The claims for service connection for memory loss, 
fatigue, a sleep disturbance, skin rashes, chest pain, 
congestion and cough, headaches, and shoulder pain, on a 
direct basis under 38 C.F.R. § 3.303, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A disability involving memory loss, fatigue, a sleep 
disturbance, skin rashes, chest pain, congestion and cough, 
headaches and shoulder pain were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material-Memory Loss, Fatigue and Skin Rashes

In October 1995, the RO denied claims for memory loss, 
fatigue and skin rashes due to an undiagnosed illness.  
Although a timely notice of disagreement was received, and a 
statement of the case was issued, a substantive appeal was 
never received, and the decision became final. 38 U.S.C.A. 
§ 7105(b) (West 1991).

The Board notes that, subsequent to the RO's October 1995 
decision, the regulation pertaining to the processing of 
claims based on exposure to environmental agents in the 
Persian Gulf War and claims from undiagnosed illness was 
amended on an emergency basis in April 1997.  See 38 C.F.R. § 
3.317; "Compensation for Certain Undiagnosed Illnesses," 62 
Fed. Reg. 23138-23139 (1997) (effective Nov. 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001); see also 
63 Fed.Reg. 11122-11123 (March 6, 1998) (final rule); VBA 
Circular 20-92-29 (10/11/94) (revised effective July 2, 
1997).  When a provision of law or regulation creates a new 
basis of entitlement to veterans' benefits, as is the case 
here, through the liberalization of the requirements for 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet. App. 283 (1993); aff'd 17 F.3d 368 (Fed. Cir. 1994).  
Accordingly, the Board affirms the RO's implicit finding in 
December 1997 that the veteran has filed new claims for 
memory loss, fatigue and skin rashes due to an undiagnosed 
illness, and the Board proceeds with its review of the 
evidence on a de novo basis.  See Spencer, 4 Vet. App. at 
288-89; Sawyer v. Derwinski, 1 Vet. App. 130, 133 (1991).  
Furthermore, in view of the following decision, the Board 
finds that the veteran has not been prejudiced by the  
failure to clearly articulate its finding in the December 
1997 rating decision to the effect that new claims for memory 
loss, fatigue and skin rashes as due to an undiagnosed 
illness had been filed.  See Bernard v. Brown, 4 Vet. App. 
384, 391 (1993). 


II.  Service Connection

A.  Background

The veteran's service medical records show treatment for a 
complaint of chest pain in April and June of 1990.  The 
assessment in April 1990 was hypertension and rule out 
cardiac disease.  The records from June 1990 show that the 
veteran was hospitalized for about four days.  The records 
describe the veteran's chest pain as "epigastric substernal 
chest pain."  A chest X-ray showed no acute findings.  The 
impressions were noncardiac chest pain, transaminitus, mild, 
tobacco abuse and possible biliary colic, resolved.  His 
condition on discharge was termed "excellent."  The 
veteran's final inservice examination report, dated in July 
1992, shows that his lungs, chest, heart, upper extremities, 
skin and neurologic system were clinically evaluated as 
normal.  An accompanying report of medical history shows that 
the veteran indicated that he had had the following: swollen 
or painful joints, pain or pressure in chest, and frequent 
trouble sleeping.  He denied ever having frequent or severe 
headache, skin diseases, chronic cough, painful or "trick" 
shoulder and loss of memory or amnesia. 

A Persian Gulf War protocol examination report, dated in 
December 1993, shows that the veteran stated that his health 
was good, although he had occasional itching.  The diagnosis 
was healthy male, with a notation of questionable 
hypertension.

VA outpatient records, dated in November 1994 and January 
1995, show that the veteran complained of fatigue and 
shoulder pain.  A chest X-ray revealed no acute disease, and 
an electrocardiogram was normal.  A bone scan report shows 
that there were no relevant findings for the shoulders.  

Private medical treatment records from the office of David P. 
Raper, M.D., and Gerald L. Sasser, M.D., dated in 1994 and 
1995, show that the veteran received treatment for a rash 
beginning in November 1994.  A record dated in February 1995 
contains an assessment of dermatitis.  

A letter from James W. Green, M.D., dated in February 1995, 
indicates that the veteran was treated for a generalized 
urticarial type eruption on his truck and extremities.  Dr. 
Green indicated that a virus was possibly the cause.  

In March 1995, the veteran was afforded a VA general medical 
examination.  A review of the examination report shows that 
the veteran's complaints included coughing, wheezing, 
shoulder pain and a skin condition.  On examination, the 
respiratory and cardiovascular systems were within normal 
limits.  The shoulders had a full range of motion.  An X-ray 
of the shoulders was normal.  The relevant diagnoses were 
subjective complaints of intermittent wheezing and status 
post motor vehicle accident with complaints of pain in the 
shoulders without current manifestation of pathology.  A 
pulmonary function report shows complaints of wheezing, and 
that the veteran had an 18 pack- year history of smoking 
(however, the veteran apparently failed to report for the 
examination).

In October 1996, the veteran was afforded VA general medical 
and skin examinations.  A review of the general medical 
examination report shows that he complained of shoulder pain 
and weakness of two years' duration, as well as a history of 
wheezing and coughing since the early 1990's, and chronic 
fatigue and memory difficulties since 1991.  He reported a 
history of smoking one pack of cigarettes per day for the 
last 15 years.  On examination, the shoulders had a full 
range of motion and the lungs were clear.  The heart had 
tachycardia.  The skin had no diseases.  X-rays of the 
shoulders were within normal limits.  The relevant diagnoses 
were intermittent wheezing, hypertension and tachycardia, 
history of chronic fatigue, history of arthralgia of the 
shoulders, bilaterally, and history of memory and mood 
changes.  A review of the skin examination report shows that 
it is partially illegible, and that the veteran had several 
superficial abnormalities.  The examiner noted that old 
blisters may give the observed pattern.  KOH was negative.  
The diagnoses were bullous dyshydrotic eczema, rule out 
epidermolysis bullosa acquisita, and rule out porphyria 
cutanea tarda.  

A report from Forrest S. Kuhn, M.D., dated in November 1996, 
show diagnoses that included asthmatic bronchitis, atopic 
dermatitis, allergic sinusitis, perennial allergic 
rhinitis/conjunctivitis and chronic 
pharyngitis/nasopharyngitis.  In June 1997, the veteran 
sought treatment for complaints that included headaches, 
coughing and chest pain, pneumonia and fatigue. 

Records from the veteran's employer show that he missed at 
least several weeks of work in June and July of 1997 due to 
pneumonia, and that he was on leave during the last half of 
April 1998.

Records from Curt E. Liebman, M.D., dated in June 1997, show 
treatment for "non-resolving pneumonia."  The impression 
was an essentially normal examination, with minimal nodular 
density on the right lung.  He was treated for complaints of 
a productive cough in July 1997, and the report notes a 
history of intermittent asthma and pneumonia. 

A letter from Roy G. Bowling, dated in July 1997, shows that 
the veteran sought treatment for intermittent cough and mild 
shortness of breath.  His medical history was said to include 
intermittent asthma and pneumonia.  A nodular density was 
noted in the periphery of the right lung on a recent CT scan, 
and a bronchogenic carcinoma was suspected.  Dr. Sasser 
recommended that the veteran quit smoking.

A July 1997 report from Dr. Kuhn contains an assessment of 
recurrent shoulder pain.  Records, apparently from Dr. Kuhn, 
dated in February and March of 1998, contain an impression of 
dyshydrotic eczema.

The claims file contains two letters from a friend of the 
veteran, D.L., dated in October and December of 1996, who 
asserts that the veteran has had painful sores for the last 
one and one-half years.  A letter from the veteran's mother, 
received in November 1996, states that the veteran has had 
rashes since he returned from Southwest Asia, and that he 
complains of shoulder pain, headaches and coughing.  Letters 
from the veteran's wife, dated in January and November of 
1997, show that she states that the veteran had rashes on his 
return from Southwest Asia.  She further states that he has 
many other symptoms, to include headaches, shoulder pain, 
trouble sleeping, memory loss, breathing problems, rashes and 
fatigue.

A review of the veteran's written statements shows that he 
argues that he has memory loss, fatigue, a sleep disturbance, 
skin rashes, chest pain, congestion and cough, headaches, and 
shoulder pain, with all disabilities claimed as due to an 
undiagnosed illness as a result of his tour of duty in 
Southwest Asia.  With regard to the claims for headaches and 
shoulder pain, he further asserts that these disabilities may 
be the result of a February 1986 motor vehicle accident.

B.  Inception During Service 

The Board initially will consider whether the veteran 
suffered from a chronic disability of the skin, shoulders, 
lungs or chest, and whether he developed a chronic disability 
involving fatigue, memory loss, a sleep disturbance, chest 
pain, congestion and coughing, or headaches, during service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans Claims 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question in this claim is whether the veteran 
has presented a well grounded claim for service connection.  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The Board initially notes that it is unable to find that a 
chronic disability of the skin, shoulders, lungs or chest, or 
a chronic disability involving fatigue, memory loss, a sleep 
disturbance, chest pain, congestion and coughing, or 
headaches has been shown during the veteran's service.  
Although he was treated for chest pains during his service, 
between April and June of 1990, this condition was described 
as "epigastric," and was apparently an acute condition, as 
evidenced by the lack of subsequent treatment, complaints, or 
clinical findings, involving chest pain during the veteran's 
remaining (approximately) two years service.  As for the 
other claims, involving a chronic disability of the skin, 
shoulders and lungs, and disability involving chronic 
fatigue, memory loss, a sleep disturbance, congestion and 
coughing, and headaches, the service medical records are 
entirely silent for evidence of such disabilities.  The Board 
also finds it significant that at the time of his separation, 
the veteran expressly denied ever having frequent or severe 
headache, skin diseases, chronic cough, painful or "trick" 
shoulder, and loss of memory, and that his lungs, chest, 
heart, upper extremities, skin and neurologic system were 
clinically evaluated as normal at that time by trained 
medical personnel.  

Furthermore, the claims file does not contain competent 
evidence showing that the veteran has a chronic disability 
involving fatigue, memory loss, a sleep disturbance or 
headaches.  As such, the claims for these disabilities are 
not well grounded and must be denied.  See Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this regard, although the 
October 1996 VA examination report contains diagnoses of 
chronic fatigue, memory changes, arthralgia and intermittent 
wheezing, the value of these "diagnoses" is lessened by the 
fact that there is no indication that the examiner reviewed 
the veteran's claims file prior to writing the report.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Furthermore, these 
"diagnoses" are unenhanced by any additional medical 
comment or citation to clinical findings, and appear to be a 
bare transcription of a lay history.  These "diagnoses" 
therefore do not constitute "competent medical evidence" that 
the veteran has chronic fatigue, memory changes, arthralgia 
and/or intermittent wheezing that are related to his service.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

Finally, a continuity of symptomatology has not been shown.  
Notwithstanding a notation that the veteran complained of 
(unspecified) itching, none of the claimed disabilities were 
noted during the veteran's Persian Gulf protocol examination 
in December 1993.  The first medical evidence of treatment 
involving any of the claimed disabilities is found in a VA 
examination report dated in November 1994, which shows that 
the veteran complained of fatigue and shoulder pain.  This is 
over two years after separation from service, and the claims 
file does not otherwise contain a medical opinion which 
relates any of the claimed disabilities to the veteran's 
service.  

The only evidence presented by the veteran that tends to show 
that there is a connection between any of the present 
conditions and his service are his own statements, and the 
lay statements.  With regard to the nexus requirement, 
although the lay statements represent evidence of continuity 
of symptomatology, they are not competent evidence that 
relates the present conditions to inservice symptomatology, 
and under such circumstances these claims are not well 
grounded.  Savage.  Furthermore, for all of these claims, lay 
persons untrained in the fields of medicine, is not competent 
to offer an opinion as to a diagnosis, or as to the etiology 
of any of the claimed disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which service connection may be 
granted.

Insofar as it pertains to claims for "direct" service 
connection under 38 C.F.R. § 3.303, although the Board 
considered and denied this appeal on grounds different from 
that of the RO, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claims were 
well grounded, the RO accorded the claimant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand these claims to the RO for consideration 
of the issue of whether this aspect of the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).  Further, the United States Court of Veterans 
Appeals has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown , 9 Vet. 
App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

C.  Disability Due to an Undiagnosed Illness

The Board notes that although the veteran's service records 
do not show the exact dates, it is clear that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Specifically, his DD 
Form 214 indicates that he received the Southwest Asia 
Service ribbon and the "Saudi Arabia Kuwait Liberation 
Medal."  Further, the record includes post-service medical 
or other evidence of the claimed disabilities.  In view of 
the particular nature of the claimed disabilities, and, to 
the extent that his claims are based on the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding service 
connection for disability due to undiagnosed illnesses for 
such veterans, the Board finds that the veteran's claims are 
well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
Also in August 1996, the RO sent a letter to two friends of 
the veteran whom he reported had knowledge of his condition, 
identified herein as "D.L." and "J.B."  Two statements 
were subsequently obtained from D.L.  There is no record of a 
response from J.B.  In addition, a review of the claims file 
shows that the RO has obtained letters from the veteran's 
wife and mother, and has obtained, or attempted to obtain, 
all identified records of treatment.  Based on the foregoing, 
the Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving the skin, headache, muscle pain and joint 
pain, as well as signs or symptoms involving the respiratory 
system.  38 C.F.R. § 3.317(b)(2).  It should also be 
emphasized that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The veteran asserts that he has memory loss, fatigue, sleep 
disturbance, skin rashes, chest pain, congestion and cough, 
headaches, and shoulder pain, with all claims as due to an 
undiagnosed illness. 

The Board initially notes that the claims file contains 
several medical reports that attribute the veteran's symptoms 
to specific disease processes.  Specifically, the veteran has 
been diagnosed with asthmatic bronchitis, atopic dermatitis, 
allergic sinusitis, perennial allergic 
rhinitis/conjunctivitis, pneumonia, tachycardia, chronic 
pharyngitis/nasopharyngitis, bullous dyshydrotic eczema, rule 
out epidermolysis bullosa acquisita, and rule out porphyria 
cutanea tarda.  Moreover, the veteran himself has submitted 
no objective evidence, whether medical or non-medical, to 
show that he has an undiagnosed illness from his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  In other words, the claims file does not contain a 
competent medical opinion indicating that the veteran has a 
chronic condition involving memory loss, fatigue, sleep 
disturbance, skin rashes, chest pain, congestion and cough, 
headaches, and/or shoulder pain that is due to an undiagnosed 
illness which exists as a separate disability, and it is 
clear from the medical record that there are no objective 
indications capable of independent verification within the 
meaning of 38 C.F.R. § 3.317 to otherwise allow for 
attributing the veteran's complaints to an undiagnosed 
illness.  The Board therefore finds that the preponderance of 
the evidence shows that the veteran does not have memory 
loss, fatigue, sleep disturbance, skin rashes, chest pain, 
congestion and cough, headaches, and shoulder pain due to an 
undiagnosed illness, and to the extent the appellant's claims 
are based on this theory, they must be denied. 

While the veteran's statements, and the other lay statements, 
have been duly considered as to the veteran's symptoms, the 
claims file does not contain any competent evidence which 
attributes any memory loss, fatigue, sleep disturbance, skin 
rashes, chest pain, congestion and cough, headaches, and/or 
shoulder pain to an undiagnosed illness.  Accordingly, the 
veteran's claims for memory loss, fatigue, sleep disturbance, 
skin rashes, chest pain, congestion and cough, headaches, and 
shoulder pain due to undiagnosed illness must be denied.

In reaching the decisions on the veteran's claims under 
38 C.F.R. § 3.317, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for memory loss, fatigue, 
sleep disturbance, skin rashes, chest pain, congestion and 
cough, headaches, and shoulder pain is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

